Citation Nr: 0214712	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  98-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for chronic 
right epididymitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active duty for training from March to 
June 1976 and on active duty from June 1978 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
10 percent for service-connected chronic right epididymitis.  

Following receipt of a June 1997 notification of the 
decision, the veteran perfected a timely appeal with respect 
to the denial.  In June 1999 and thereafter in March 2000, 
the Board remanded the veteran's increased rating claim to 
the RO for further evidentiary development.  Following 
completion of the instructions set forth in the most recent 
(March 2000) remand, the RO, in September 2002, returned the 
veteran's case to the Board for further appellate review.  

In a March 2002 statement, the veteran's representative 
raised the issue of entitlement to special monthly 
compensation for loss of use of a creative organ, pursuant to 
38 C.F.R. § 3.350(a).  The RO has not had the opportunity to 
adjudicate this issue.  The matter is, therefore, referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected chronic right epididymitis is 
manifested by complaints of constant pain and intermittent 
swelling of the right testicle/scrotum, without objective 
evaluation findings of urinary tract infections or 
epididymitis, including only minimal prominence of the right 
epididymis, left varicocele, and very small left hydrocele; a 
circumcised male phallus with no penile lesion; testes which 
are descended bilaterally; no infection; and a small tender 
and painful lesion palpably consistent with an epididymal 
cyst/spermatocele on the right head of the epididymis which 
requires only conservative treatment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected chronic right epididymitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic Code 7525 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the February 1998 
statement of the case as well as the supplemental statements 
of the case subsequently issued in November 1999 and June 
2002 informed the veteran of the particular evidence needed 
to substantiate his increased rating claim.  Further, in July 
2002, the veteran specifically stated that he had no other 
evidence to submit in support of his appeal.  He asked the RO 
to waive the 60 days that he had to respond to the June 2002 
supplemental statement of the case and to forward his appeal 
to the Board immediately.  As such, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, during the current appeal, the veteran 
underwent four VA genitourinary examinations.  As such, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations and will proceed to address the 
veteran's increased rating claim based upon a complete and 
thorough review of the pertinent evidence currently 
associated with his claims folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, when the veteran 
attempted to lift a heavy object in November 1978, he began 
to experience sudden and immediate right scrotal pain and 
swelling.  He was hospitalized for approximately 
one-and-a-half weeks for treatment for a subacute right 
epididymitis.  During the hospitalization, he was given 
medication and instructed to remain at bed rest.  At the time 
of the hospitalization discharge, the epididymal mass had 
decreased slightly and had become nontender.  

At a follow-up treatment session in January 1979, the veteran 
reported minimal symptoms.  A physical examination 
demonstrated a small nodule on, and slight tenderness at, the 
lower pole of the right epididymis.  He was instructed to 
resume gradually his normal activities.  

Approximately one week later in January 1979, the veteran 
sought treatment for a return of his right epididymal 
symptoms, including increased swelling and tenderness.  He 
denied any urinary symptoms.  A physical examination 
indicated the presence of a nodule over the lower pole of the 
right epididymis.  He was instructed, for the next two 
months, not to crawl, stoop, run, jump, march, or stand for 
long periods of time (not more than 15 minutes); not to 
participate in any strenuous physical activity; not to 
participate in any assignment that required handling of heavy 
materials including weapons; and specifically not to lift 
objects heavier than 20 pounds.  

Approximately two months later in March 1979, the veteran 
reported that his subacute right epididymitis remained 
symptomatic with standing, marching, and exercise.  He denied 
any urinary symptoms.  A physical examination demonstrated a 
soft one centimeter slightly tender mass on the lower pole of 
the veteran's right epididymis.  The examining physician 
provided an impression of chronic right epididymitis and 
concluded that this condition prevented the veteran from 
performing his duties.  

On the following day in March 1979, the veteran underwent a 
Medical Board evaluation, at which time he complained of pain 
with standing, marching, and exercise.  He denied having any 
urinary symptoms.  A physical examination demonstrated a one 
centimeter soft and slightly tender mass in the lower pole of 
the veteran's right epididymis.  The examining physician, who 
noted that the veteran's records showed continuing symptoms 
despite long term medical treatment, diagnosed epididymitis 
which was unresponsive to medical therapy and which resulted 
in an inability to perform duties.  

A May 1979 Report of Physical Evaluation Board Proceedings 
reflected the veteran's diagnosis of chronic right 
epididymitis, which was rated as mild cystitis.  This 
disability was found to have been incurred in the line of 
duty and to have been the proximate result of the performance 
of service responsibilities.  The recommended disability 
percentage was zero.  

Based on these service medical records, by a September 1979 
rating action, service connection was granted for chronic 
right epididymitis.  In addition, a noncompensable evaluation 
for this disability was assigned, effective from July 1979.  

Subsequently, in April 1981, the veteran sought treatment for 
complaints of right groin pain.  A physical examination 
demonstrated swelling and tenderness of the veteran's right 
epididymis.  The examiner assessed epididymitis.  

The veteran was referred to a VA urology clinic, where 
approximately three weeks later in April 1981, he described 
two years of intermittent dysuria and testicular pain.  He 
denied gross swelling.  A physical examination showed right 
epididymal tenderness but no masses.  The examiner 
recommended bedrest, a scrotal support, and medication.  

In June 1981, the veteran returned for a refill of his 
medication.  He described pain for the past week, an 
inability to control discharge, a thick gray yellow urethral 
discharge, and some burning on urination.  He denied fever or 
chills.  A physical examination demonstrated a tender and 
firm right epididymis.  The examiner assessed gonorrheal 
urethritis as well as recurrent epididymitis.  

In February 1982, the veteran underwent a VA examination, at 
which time he reported that the swelling at the base of his 
epididymis had "never disappeared" and that the longest 
pain-free interval since his last evaluation in September 
1979 had been approximately seven days.  He described an 
"aching" type pain occurring approximately twice a week.  
He denied wearing any type of special support, any type of 
penile discharge in the past three months, dysuria in over 
three months, problems with sexual dysfunction, nocturia, or 
any trauma to his groin since his last evaluation in 
September 1979.  

A physical examination demonstrated normal external 
genitalia; no penile lesions; no penile discharge; testes 
which were both descended, nontender, and of normal 
consistency; no unusual thickness or tenderness in the 
superior pole of either epididymis, and a one-and-a-half by 
one centimeter tender and firm mass in the inferior pole of 
the right epididymis.  The examiner diagnosed, in pertinent 
part, chronic right epididymitis.  

In a March 1982 rating decision, it was determined that the 
evidence did not warrant a compensable rating for the 
veteran's service-connected right chronic epididymitis.  

Thereafter, between August and November 1982, the veteran 
received approximately monthly treatment for this 
service-connected disability.  Specifically, in August 1982, 
he described mild epididymal tenderness but denied any 
urinary symptoms.  A physical examination demonstrated mild 
swelling and tenderness of the epididymis.  In the following 
month, the veteran again reported experiencing mild 
epididymal tenderness.  He denied penile discharge, dysuria, 
hematuria, as well as flow or frequency problems.  A physical 
examination confirmed slight tenderness.  In November 1982, 
the veteran complained of right testicle pain.  A physical 
examination demonstrated a swollen and tender right testicle.  
The examiner assessed recurrent epididymitis.  

In January 1991, the RO considered these additional 
post-service medical records.  However, the RO determined 
that the evidence did not warrant a change in the 
noncompensable rating assigned to the veteran's 
service-connected chronic right epididymitis.  

According to a subsequent July 1996 VA aid and 
attendance/housebound examination, the veteran had sustained 
a cervical spine cord injury as a result of a motor vehicle 
accident.  He complained of weakness on his left side.  A 
physical examination demonstrated moderate weakness in the 
veteran's left upper extremity, weakness in his left lower 
extremity, and an inability to grip and decreased sensation 
on his right side.  The examiner noted that the veteran 
needed an assistive device such as a cane for ambulation.  In 
addition, the examiner concluded that, although the veteran 
was able to bathe and dress himself and had normal bowel and 
bladder function, he was unable to cook and clean.  

In October 1996, the veteran underwent a VA genitourinary 
examination, at which time he complained of recurrent 
swelling of the right side of his scrotum, chronic pain of 
his right testicle, chronic swelling and marked tenderness in 
his right inguinal area (with an intermittent fever), 
occasional burning on urination (which is eased with 
antibiotics), and marked urgency of urination often (with 
wetting pants occurring once to twice a month).  A physical 
examination demonstrated considerable tenderness of the 
veteran's right testicle, no tenderness of the left testicle, 
no swelling of either testicle or either side of the scrotum, 
as well as marked swelling and tenderness in the right 
inguinal area.  The examiner provided an impression of 
chronic right epididymitis.  

Also in October 1996, the RO considered these additional 
medical records.  Based on such a review, the RO determined 
that the evidence warranted a compensable rating of 
10 percent for the veteran's service-connected chronic right 
epididymitis, effective from September 1996.  

The veteran's service-connected chronic right epididymitis 
has remained evaluated as 10 percent disabling.  According to 
the pertinent medical records received during the current 
appeal, in August 1996, the veteran was found to have bladder 
control.  Although he experienced retrograde ejaculations, he 
did have the ability to achieve penile erections.  

In May 1997, the veteran underwent a VA genitourinary 
examination, at which time he complained of swelling and pain 
in his testicle area (occurring approximately once a week and 
lasting for one or two days) as well as a little tenderness 
constantly even without swelling.  He denied any dysuria, 
urinary frequency, difficulty voiding, or any significant 
fever.  He reported that he did not wear a scrotal support 
and that he continued to receive medical treatment for a 
urinary track problem.  

A physical examination demonstrated normal external 
genitalia, testicles which were identical in size and 
consistency and not particularly tender, and symmetrical 
epididymis on either side.  The examiner noted that the 
veteran's complaints of tenderness to pressure on the right 
epididymis were no more than what was normally elicited.  
Concluding that the evaluation showed no objective 
abnormality, the examiner provided an impression of a history 
of right epididymitis with normal findings on examination.  

In September 1999, the veteran underwent another VA 
genitourinary examination, at which time he reported 
continued recurrent bouts of pain with an associated swelling 
and fullness of his right scrotum.  Urinalyses over the last 
two years showed no evidence of infection.  The veteran 
described only mild voiding symptoms, which did not change 
since his spinal cord injury following a 1996 automobile 
accident.  

A physical examination demonstrated normal volume testes 
bilaterally, no tumors or masses associated with the testes 
bilaterally (which were descended bilaterally), and on the 
right side an epididymal cyst which was mildly tender to 
palpation.  The examiner concluded that the veteran had mild 
urinary symptoms which the veteran himself admitted were not 
a significant source of complaints for him as well as a 
reasonably normal uroflow.  The examiner attributed the pain 
on the right side of the veteran's scrotum (his primary 
complaints) to chronic epididymitis.  In addition, the 
examiner expressed his opinion that the veteran's chronic 
epididymitis was not a condition that would require narcotic 
pain medicine and that the veteran's urinary symptomatology 
was mild to moderate and could not be attributed to his 
history of right epididymitis.  Instead, the examiner 
explained that the symptoms experienced by the veteran 
"could possibly be attributed to benign prostatic 
hyperplasia or the neurologic[al] consequence of his spinal 
cord injury."  

In an October 1999 addendum, another physician noted that he 
had reviewed the entire claims folder, including the report 
of the September 1999 VA genitourinary examination.  
Thereafter, this physician expressed his clinical opinion 
that the veteran had chronic epididymitis and that the 
symptomatology was not significantly changed between the 
"pre . . . and post accident symptoms."  

In June 2000, the veteran underwent a VA genitourinary 
examination, at which time he reported that his main problem 
was not the size of the lesion but the interference with 
intercourse and intermittent discomfort.  He complained of 
mild frequency and occasional urgency but denied urgency or 
urgency incontinence.  The examiner noted that the veteran 
did not elicit a history which was consistent with outlet 
obstruction.  

A physical examination demonstrated a palpably normal left 
testicle, a circumcised phallus, a right descended testicle 
with a focal area of induration at the head of the epididymis 
which was consistent with a spermatocele and with 
transillumination, gross tenderness at the head of the 
epididymis, and no tenderness anywhere else along the 
epididymis tail or body nor along either testicle.  An 
urinalysis completed in March 2000 revealed no abnormalities.  
The examiner provided an impression of spermatocele and 
explained that he found no documentation of tuberculosis of 
the testicle by culture or final pathology.  

Thereafter, in June 2002, the veteran underwent another VA 
genitourinary examination, at which time he complained of 
constant pain and intermittent swelling of his right 
testicle/scrotum.  In addition, the veteran reported the 
following lower urinary tract symptoms:  daytime frequency of 
every two to three hours with mild urgency, mild small volume 
urgency incontinence on a weekly basis, nocturia 
approximately two times per night, obstructive symptoms of 
hesitancy and feelings of not emptying requiring double 
voiding on a weekly basis, and gross hematuria once or twice 
weekly.  He denied straining, decreased force of stream, or 
urological surgery of any nature.  

In reviewing the veteran's medical records, the examiner 
noted that a March 2001 scrotal ultrasound showed minimal 
prominence of the right epididymis, left varicocele, and very 
small left hydrocele.  The examiner also explained that a 
flexible cystoscopy completed in the same month indicated no 
evidence of disease and that conservative treatment was 
recommended for the veteran's scrotal pain at that time.  In 
addition, the examiner stated that May 2002 urinalysis and 
urine culture were both negative and that the veteran's 
yearly urinalyses for the past three years had always been 
negative.  

The physical examination conducted in June 2002 demonstrated 
a circumcised male phallus with no penile lesions, testes 
which were descended bilaterally, and a small lesion palpably 
consistent with an epididymal cyst/spermatocele on the right 
head of the epididymis (which the veteran confirmed was the 
source of his pain and tenderness upon palpation).  The 
examiner provided an impression of chronic right epididymal 
pain which may be due to chronic epididymitis and noted that 
the veteran had reported taking Tylenol No. 3 for this 
chronic pain.  

In addition, the examiner noted that the veteran had reported 
using antibiotics on an as needed basis but stated that 
chronic epididymitis was not typically bacterial in origin 
and that he (the physician) found no evidence of urinary 
tract infections or epididymitis.  Further, the examiner 
stated that, based on the results of the examination, 
previous radiological tests, and previous cystoscopy, he 
could find no obvious source for the veteran's "wide 
constellation of lower urinary tract voiding symptoms."  The 
veteran reported no difference with his epididymitis and 
urinary symptoms prior to, or following, the 1996 motor 
vehicle accident.  The examiner saw no etiological 
relationship between the veteran's epididymitis and voiding 
symptoms and the motor vehicle accident.  


Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the veteran's service-connected chronic right 
epididymitis is evaluated by analogy to Diagnostic Code 7525.  
According to Diagnostic Code 7525, chronic epididymo-orchitis 
is rated as an urinary tract infection.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525 (2001).  According to the appropriate 
regulation, evidence that an urinary tract infection requires 
long-term drug therapy, one to two hospitalizations per year, 
and/or intermittent intensive management will result in the 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.115a (2001).  The next higher rating of 30 percent 
requires evidence of either poor renal function or evidence 
of recurrent symptomatic infection requiring drainage, 
frequent hospitalization (greater than two times per year), 
and/or continuous intensive management.  Id.  

Diagnostic Code 7525 also provides that tubercular infections 
are rated in accordance with §§ 4.88b or 4.89, whichever is 
appropriate.  38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2001).  See also, 38 C.F.R. § 4.88b (2001) (which rates 
impairment resulting from infectious diseases, immune 
disorders, and nutritional deficiencies) as well as 38 C.F.R. 
§ 4.89 (2001) (which evaluates impairment resulting from 
inactive nonpulmonary tuberculosis in effect on August 19, 
1968).  

Throughout the current appeal, the veteran has complained 
that his chronic right epididymitis has progressively 
worsened.  In particular, he has cited constant swelling, 
chronic pain, leakage, and continuous problems with urinary 
tract infections associated with this service-connected 
disability.  He has further noted that such symptomatology 
has warranted continuous intensive management.  As such, he 
has asserted that such symptomatology warrants a higher 
disability rating for his service-connected chronic right 
epididymitis.  The veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Importantly, however, the veteran's descriptions of his 
service-connected chronic right epididymitis must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

The veteran's service-connected chronic right epididymitis is 
currently evaluated as 10 percent disabling.  The medical 
evidence received during the current appeal reflects that 
this disability is manifested by complaints of constant pain 
and intermittent swelling of the right testicle/scrotum, 
without objective evaluation findings of urinary tract 
infections or epididymitis, including only minimal prominence 
of the right epididymis, left varicocele, and very small left 
hydrocele; a circumcised male phallus with no penile lesion; 
testes which are descended bilaterally; no infection; and a 
small tender and painful lesion palpably consistent with an 
epididymal cyst/spermatocele on the right head of the 
epididymis which requires only conservative treatment, 
including Tylenol No. 3.  

In this regard, the Board acknowledges that, at the June 2002 
VA genitourinary examination, the veteran reported daytime 
frequency of every two to three hours with mild urgency, mild 
small volume urgency incontinence on a weekly basis, nocturia 
approximately two times per night, obstructive symptoms of 
hesitancy and feelings of not emptying requiring double 
voiding on a weekly basis, and gross hematuria once or twice 
weekly.  Significantly, however, the examiner explained that, 
based on the results of the evaluation, previous radiological 
tests, and previous cystoscopy, he could find no obvious 
source for the veteran's "wide constellation of lower 
urinary tract voiding symptoms."  The examiner did not 
associate such urinary symptoms with the veteran's 
service-connected chronic right epididymitis.  

Pursuant to Diagnostic Code 7525, the next higher rating 
above 10 percent is 30 percent.  38 C.F.R. § 4.115a, 
§ 4.115b, Diagnostic Code 7525 (2001).  This higher 
evaluation requires evidence of poor renal function or 
evidence of recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management.  
38 C.F.R. § 4.115a (2001).  

The pertinent medical evidence received in the present case 
reflects that the veteran's chronic right epididymitis has 
not resulted in any renal dysfunction or symptomatic 
infection and only requires conservative treatment.  The 
examiner who conducted the September 1999 VA genitourinary 
examination specifically stated that the veteran's chronic 
epididymitis was not a condition that would require narcotic 
pain medicine.  As such, the Board must conclude that the 
next higher rating of 30 percent cannot be awarded for this 
service-connected disability.  38 C.F.R. § 4.115a, § 4.115b, 
Diagnostic Code 7525 (2001).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than 10 percent 
for the service-connected chronic right epididymitis is not 
warranted.  The preponderance of the evidence is against the 
claim for an increased rating for this service-connected 
disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

In the statement of the case furnished to the veteran and his 
representative in February 1998 and in the supplemental 
statement of the case issued in November 1999 in the present 
case, the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1) were included and it was determined that 
referral for extra-schedular consideration for the increased 
rating issue regarding the service-connected chronic right 
epididymitis was not warranted.  The Board agrees.  

In this regard, the Board notes that the schedular evaluation 
in this case is not inadequate.  In particular, as the Board 
has discussed in this decision, a higher schedular rating is 
provided for the veteran's service-connected chronic right 
epididymitis under Diagnostic Code 7525, but the medical 
evidence supporting such a higher rating is not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

Consequently, the Board finds that the absence of evidence 
presenting such exceptional circumstances preponderates 
against referring the claim for consideration of an 
extra-schedular rating for the service-connected chronic 
right epididymitis.  This disability is appropriately rated 
under the schedular criteria.  


ORDER

A rating greater than 10 percent for chronic right 
epididymitis is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

